Undercofler, Presiding Justice.
This appeal is from the denial of a petition for contempt for violation of the following divorce decree provision, "In the event special education is required for Pam Morton, the husband and wife shall consult together as to what special education is needed and the husband shall be responsible for the cost thereof.”
We find no error. The evidence does not demand a *229finding that the child received special education.
Argued September 3, 1975
Decided September 23, 1975.
Green & Alderman, William O. Green, Jr., Larry K. Butler, for appellant.
William J. Morton, pro se.

Judgment affirmed.


All the Justices concur.